Title: From Benjamin Franklin to Theophylact Bache, 3 February 1773
From: Franklin, Benjamin
To: Bache, Theophylact


Dear Sir,
London, Feb. 3. 1773
I am much oblig’d by your Favour of Dec. 10. with the 2 Barrels of Apples which prove excellent, and are a great Refreshment to me. Please to accept my Thanks, and best Wishes for your Prosperity.
I thank you for your Kind Attention to Mr. Chysholme. I hope he will at last be fix’d to his Mind.
Enclos’d is a Letter from your good Mother, which will inform you of her Welfare and your Sisters. With great Esteem, I am, Sir, Your most obedient humble Servant
B F.
Mr Theo. Bache
